


110 HR 5881 IH: Environment and Public Health

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5881
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Ms. Lee (for herself,
			 Mr. Grijalva, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology, and in addition to the Committees
			 on Transportation and
			 Infrastructure, Natural
			 Resources, Agriculture, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the President to enter into an arrangement with
		  the National Academy of Sciences to evaluate certain Federal rules and
		  regulations for potentially harmful impacts on public health, air quality,
		  water quality, plant and animal wildlife, global climate, or the environment;
		  and to direct Federal departments and agencies to create plans to reverse those
		  impacts that are determined to be harmful by the National Academy of
		  Sciences.
	
	
		1.Short titleThis Act may be cited as the
			 Environment and Public Health
			 Restoration Act of 2008.
		2.Findings
			(a)General
			 findingsThe Congress finds as follows:
				(1)As human beings, we share our environment
			 with a wide variety of habitats and ecosystems that nurture and sustain a
			 diversity of species.
				(2)The abundance of
			 natural resources in our environment forms the basis for our economy and has
			 greatly contributed to human development throughout history.
				(3)The accelerated
			 pace of human development over the last several hundred years has significantly
			 impacted our natural environment and its resources, the health and diversity of
			 plant and animal wildlife, the availability of critical habitats, the quality
			 of our air and our water, and our global climate.
				(4)The intervention
			 of the Federal Government is necessary to minimize and mitigate human impact on
			 the environment for the benefit of public health, maintain air quality and
			 water quality, sustain the diversity of plants and animals, combat global
			 climate change, and protect the environment.
				(5)Laws and
			 regulations in the United States have been created and promulgated to minimize
			 and mitigate human impact on the environment for the benefit of public health,
			 maintain air quality and water quality, sustain wildlife, and protect the
			 environment.
				(6)Such laws include the Antiquities Act of
			 1906 (16 U.S.C. 431 et seq.) initiated by President Theodore Roosevelt to
			 create the national park system, the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), the
			 Federal Water Pollution Control Act Amendments of 1972 (Public Law 92– 500),
			 the Clean Water Act of 1977 (Public Law 95–217), the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (Public Law
			 96–510), the Endangered Species Act of 1973 (Public Law 93–205), and the
			 National Forest Management Act of 1976 (Public Law 94–588).
				(7)Attempts to repeal
			 or weaken key environmental safeguards pose dangers to the public health, air
			 quality, water quality, wildlife, and the environment.
				(b)Findings on
			 changes and proposed changes in lawThe Congress finds that,
			 since 2001, the following changes and proposed changes to existing law or
			 regulations have negatively impacted or will negatively impact the environment
			 and public health:
				(1)Clean
			 water
					(A)On May 9, 2002,
			 the Environmental Protection Agency (EPA) and the United States Army Corps of
			 Engineers put forth a final rule that reconciled section 404 regulations of the
			 Clean Water Act by redefining the term fill material and
			 amending the definition of the term discharge of fill material,
			 reversing a 25-year-old Clean Water Act regulation. The new rule fails to
			 restrict the dumping of hardrock mining waste, construction debris, and other
			 industrial wastes into rivers, streams, lakes, and wetlands. The rule further
			 allows destructive mountaintop removal coal mining companies to dump waste into
			 streams and lakes, polluting the surrounding natural habitat and poisoning
			 plants and animals that depend on those water sources.
					(B)On February 12, 2003, the Environmental
			 Protection Agency published the rule National Pollutant Discharge
			 Elimination System Permit Regulation and Effluent Limitation Guidelines and
			 Standards for Concentrated Animal Feeding Operations—new livestock
			 waste regulations that aimed to control factory farm pollution but which would
			 severely undermine existing Clean Water Act protections. This regulation allows
			 large-scale animal factories to foul the Nation’s waters with animal waste,
			 allows livestock owners to draft their own pollution-management plans and avoid
			 groundwater monitoring, legalizes the discharge of contaminated runoff water
			 rich in nitrogen, phosphorus, bacteria, and metals, and ensures that large
			 factory farms are not held liable for the environmental damage they cause. In a
			 2005 Federal Court Decision (Waterkeeper Alliance et al. v. EPA, 399 F.3d 486
			 (2nd Cir. 2005)), major parts of the rule were upheld, others vacated, and
			 still others remanded back to the EPA. The EPA proposed rule revisions in June
			 2006, along with supplementary revisions in March 2008, which are still pending
			 final promulgation.
					(C)On March 19, 2003,
			 the Environmental Protection Agency published a new rule regarding the Total
			 Maximum Daily Load program of the Clean Water Act, which regulates the maximum
			 amount of a particular pollutant that can be present in a body of water and
			 still meet water quality standards. The new rule withdrew the existing
			 regulation put forth on July 13, 2000, and halted momentum in cleaning up
			 polluted waterways throughout the country. By abandoning the existing rule, the
			 Environmental Protection Agency is undermining the effectiveness of clean-up
			 plans and is allowing States to avoid cleaning polluted waters entirely by
			 dropping them from their clean-up lists. Waterways play a crucial role in the
			 lives of Americans and are critical to the livelihood of fish and wildlife. By
			 dropping the July 2000 rule, cleanup of existing polluted rivers, shorelines,
			 and lakes will be delayed, harming more fish and wildlife and worsening the
			 quality of drinking water.
					(D)On June 5, 2007,
			 the Environmental Protection Agency and Army Corps of Engineers jointly issued
			 a Guidance Document in the form of a Legal Memorandum, titled Clean
			 Water Act Jurisdiction Following the U.S. Supreme Court’s Decision in Rapanos
			 v. United States & Carabell v. United States. This new guidance
			 dictates enforcement actions under the Clean Water Act, and calls for a
			 complicated case-by-case analysis to determine Clean Water Act
			 jurisdiction for waterways that do not flow all year long. Such actions
			 endanger small streams and wetlands that serve as important habitats for
			 aquatic life, which play a fundamental role in safeguarding sources of clean
			 drinking water and mitigate the risks and effects of floods and droughts.
			 Further, the definition provided therein for waters of the United
			 States is applicable to the Clean Water Act as a whole, potentially
			 affecting programs that control industrial pollution and sewage levels, prevent
			 oil spills, and set water quality standards for all waters in the United States
			 protected under the Clean Water Act.
					(2)Forests and land
			 management
					(A)On December 3, 2003, the President signed
			 into law the Healthy Forests Restoration Act of 2003 (Public Law 108–148).
			 Although the law attempts to reduce the risk of catastrophic forest fires, it
			 provides a boon to timber companies by accelerating the aggressive thinning of
			 backcountry forests that are far from at-risk communities. The law allows for
			 increased logging of large, fire-resistant trees that are not in close
			 proximity of homes and communities; it undermines critical protections for
			 endangered species by exempting Federal land management agencies from
			 consulting with the United States Fish and Wildlife Service before approving
			 any action that could harm endangered plants or wildlife; and it limits public
			 participation by reducing the number of environmental project reviews.
					(B)On April 21, 2008,
			 the Department of Agriculture issued a Final Planning Rule and Record of
			 Decision for National Forest System Land Management Planning. Similar to rules
			 enacted by the Administration on January 5, 2005, later remanded back to the
			 agency in Federal district court for violating the National Environmental
			 Policy Act of 1969, the Endangered Species Act of 1973, and the Administrative
			 Procedure Act (Citizens for Better Forestry v. U.S. Dept. of Agriculture, 481
			 F. Supp. 2d 1059 (N.D. Cal. 2007)), this revised rule eliminates strict forest
			 planning standards established in 1982, and opens millions of acres of public
			 lands to damaging and invasive logging, mining, and drilling operations. These
			 regulations would reverse more than 20 years of protection for wildlife and
			 national forests by removing the overall goal of ensuring ecological
			 sustainability in managing the national forest system, weakening the National
			 Forest Management Act of 1976, and effectively ending the review of forest
			 management plans under the National Environmental Policy Act of 1969.
					(C)On September 20,
			 2006, the District Court for the Northern District of California, vacated the
			 Protection of Inventoried Roadless Areas rule, enacted on May 13, 2005, which
			 gave State Governors 18 months to petition the Federal Government to either
			 restore the previous rule for their States, or submit a new management and
			 development plan for national forest areas inventoried under the rule. Despite
			 the enjoinment of the Administration’s 2005 rule, and the subsequent
			 restoration of the original Roadless Area Conservation Rule, the Department of
			 Agriculture has stated that States can still petition for a special rule under
			 the authority of the Administrative Procedure Act. As a result, 58.5 million
			 acres of wild national forests are still vulnerable to logging, road building,
			 and other developments that may fragment natural habitats and negatively impact
			 fish and wildlife.
					(3)Clean
			 air
					(A)On October 20,
			 2005, the Environmental Protection Agency proposed the rule Prevention
			 of Significant Deterioration, Nonattainment New Source Review, and New Source
			 Performance Standards: Emissions Test for Electric Generating Units,
			 along with a supplemental proposal on April 25, 2007. This new rule would
			 significantly undermine the New Source Review Permitting Program, a key tool of
			 the Clean Air Act which requires owners of industrial facilities to install
			 modern pollution control mechanisms whenever existing equipment is expanded,
			 improved, replaced, or significantly repaired. Under the rulemaking proposal,
			 power plants could make modifications without installing controls as long as
			 such changes do not increase maximum hourly emissions
			 achievable, effectively allowing plants to increase annual emissions of
			 pollutants such as sulfur dioxide by more than 10,000 tons per year, any time
			 modifications increase the hourly operations of the facility. Described as
			 effectively unenforceable by the Director of the Environmental
			 Protection Agency’s Air Enforcement Division, the proposed rule weakens the
			 effectiveness of the Clean Air Act and fails to hold the oldest and dirtiest
			 industrial facilities accountable for reducing the amount of pollution they
			 produce, allowing them to continue to emit harmful toxic pollutants that will
			 have a detrimental impact on public health and the environment.
					(B)On March 27, 2008, the Environmental
			 Protection Agency issued a new rule revising National Ambient Air Quality
			 Standards for Ozone (NAAQS), which sets new EPA air pollution limits for ground
			 level ozone, or smog, allowed in the air. Despite a requirement that directs
			 the EPA to set air pollution limits low enough, and with a margin of
			 safety sufficient to protect even the most sensitive groups, this new
			 rule sets primary and secondary standards at .075 parts per million, well above
			 the lower level of .060 found to affect some healthy individuals. The Clean Air
			 Scientific Advisory Committee unanimously recommended a range of .060 to .070
			 for the primary ozone NAAQS. Because existing law allows nonattainment areas up
			 to twenty years to meet air quality standards, the long-term implications of
			 this new standard and its extensive impact on public health across the country
			 necessitate standards supported by available scientific data in order to ensure
			 adequate public protection from serious diseases linked to ozone pollution
			 including asthma, emphysema, and bronchitis.
					(C)On January 3,
			 2007, the Environmental Protection Agency published a proposed rule to amend
			 the General Provisions of the National Emission Standards for Hazardous Air
			 Pollutants (NESHAP). This rule would eliminate the decade-old
			 once-in-always-in policy which requires major source compliance
			 with maximum achievable control technology standards (MACT), subverting the
			 intent of the Clean Air Act for major sources of hazardous air pollutants to
			 achieve maximum emissions reductions. By allowing a major source to acquire
			 area source status by obtaining potential-to-emit permits, and
			 thereby avoid compliance with MACT standards, the proposed rule would allow for
			 significantly higher emission levels of toxic air pollutants from existing
			 plants across the country. Such a provision significantly degrades toxic air
			 pollution standards, and increases health risks for millions of people exposed
			 to higher levels of air toxicity.
					3.Statement of
			 policyIt is the policy of the
			 United States Government to work in conjunction with States, territories,
			 tribal governments, international organizations, and foreign governments in
			 order to act as a steward of the environment for the benefit of public health,
			 maintain air quality and water quality, sustain the diversity of plant and
			 animal species, combat global climate change, and protect the environment for
			 future generations to enjoy.
		4.Study and report
			 on public health or environmental impact of revised rules, regulations, laws,
			 or proposed laws
			(a)StudyNot
			 later than 30 days after the date of enactment of this Act, the President shall
			 enter into an arrangement under which the National Academy of Sciences will
			 conduct a study to determine the impact on public health, air quality, water
			 quality, wildlife, and the environment of the following regulations, laws, and
			 proposed laws:
				(1)Clean
			 water
					(A)Final Revisions to
			 the Clean Water Act Regulatory Definitions of Fill Material and
			 Discharge of Fill Material, finalized and published in the
			 Federal Register on May 9, 2002 (67 FR 31129), amending title 40, Code of
			 Federal Regulations, part 232.
					(B)National Pollutant
			 Discharge Elimination System Permit Regulation and Effluent Limitation
			 Guidelines and Standards for Concentrated Animal Feeding Operations, finalized
			 and published in the Federal Register on February 12, 2003 (68 FR 7176),
			 amending title 40, Code of Federal Regulations, parts 9, 122, 123, and
			 412.
					(C)A March 19, 2003,
			 rule published in the Federal Register (68 FR 13608) withdrawing a July 13,
			 2000, rule revising the Total Maximum Daily Load program of the Clean Water Act
			 (65 FR 43586), amending title 40, Code of Federal Regulations, parts 9, 122,
			 123, 124, and 130.
					(2)Forests and land
			 management
					(A)Healthy Forests
			 Restoration Act of 2003, signed into law on December 3, 2003 (Public Law
			 108–148).
					(B)National Forest
			 System Land Management Planning Rule, finalized and published in the Federal
			 Register on April 21, 2008 (73 FR 21468), replacing the 2005 final rule (70 FR
			 1022, Jan. 5, 2005), as amended March 3, 2006 (71 FR 10837) and the 2000 final
			 rule adopted on November 9, 2000 (65 FR 67514) as amended on September 29, 2004
			 (69 FR 58055), amending title 36, Code of Federal Regulations, part 219.
					(C)The application of
			 the Administrative Procedure Act (5 U.S.C. 551 to 559, 701 to 706, et seq.),
			 such that States may petition for a special rule for the roadless areas in all
			 or part of said State.
					(D)Official Guidance
			 Document, Clean Water Act Jurisdiction Following the U.S. Supreme
			 Court’s Decision in Rapanos v. United States & Carabell v. United
			 States, issued as a Legal Memorandum on June 5, 2007, and announced in
			 the Federal Register on June 8, 2007 (72 FR 31824), relating to jurisdiction
			 under the Clean Water Act, section 404.
					(3)Clean
			 air
					(A)Proposed Rule,
			 Prevention of Significant Deterioration, Nonattainment New Source Review, and
			 New Source Performance Standards: Emissions Test for Electric Generating Units,
			 published in the Federal Register on October 20, 2005 (70 FR 61081), including
			 a supplemental proposal on April 25, 2007 (72 FR 26202), amending title 40,
			 Code of Federal Regulations, parts 51 and 52.
					(B)Final Rule,
			 National Ambient Air Quality Standards for Ozone, published in the Federal
			 Register on March 27, 2008 (73 FR 16436), amending title 40, Code of Federal
			 Regulations, parts 50 and 58.
					(C)Proposed Rule,
			 National Emission Standards for Hazardous Air Pollutants (NESHAP), published in
			 the Federal Register on January 3, 2007 (72 FR 69), amending title 40, Code of
			 Federal Regulations, part 63.
					(b)MethodIn
			 conducting the study under subsection (a), the National Academy of Sciences may
			 utilize and compare existing scientific studies regarding the regulations,
			 laws, and proposed laws listed in subsection (a).
			(c)ReportUnder
			 the arrangement entered into under subsection (a), not later than 270 days
			 after the date on which such arrangement is entered into, the National Academy
			 of Sciences shall make publicly available and shall submit to the Congress and
			 to the head of each department and agency of the Federal Government that
			 issued, implements, or would implement a regulation, law, or proposed law
			 listed in subsection (a), a report containing—
				(1)a
			 description of the impact of all such regulations, laws, and proposed laws on
			 public health, air quality, water quality, wildlife, and the environment,
			 compared to the impact of preexisting regulations, or laws in effect,
			 including—
					(A)any negative
			 impacts to air quality or water quality;
					(B)any negative
			 impacts to wildlife;
					(C)any delays in
			 hazardous waste cleanup that are projected to be hazardous to public health;
			 and
					(D)any other negative
			 impact on public health or the environment; and
					(2)any
			 recommendations that the National Academy of Sciences considers appropriate to
			 maintain, restore, or improve in whole or in part protections for public
			 health, air quality, water quality, wildlife, and the environment for each of
			 the regulations, laws, and proposed laws listed in subsection (a), which may
			 include recommendations for the adoption of any regulation or law in place or
			 proposed prior to January 1, 2001.
				5.Department and
			 agency revision of existing rules, regulations, or lawsNot later than 180 days after the date on
			 which the report is submitted pursuant to section 4(c), the head of each
			 department and agency that has issued or implemented a regulation or law listed
			 in section 4(a) shall submit to the Congress a plan describing the steps such
			 department or such agency will take, or has taken, to restore or improve
			 protections for public health and the environment in whole or in part that were
			 in existence prior to the issuance of such regulation or law.
		
